                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION



RODRICKAS A. ALLEN,

                Petitioner,

vs.                                      Case No. 3:15-cv-1378-J-39MCR

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS, et al.,

                Respondents.


                                 ORDER

                         I.    INTRODUCTION

      Petitioner Rodrickas A. Allen initiated this case by filing a

Petition for Writ of Habeas Corpus (Petition) (Doc. 1) raising

fifteen grounds.   Respondents filed an Answer in Response to Order

to Show Cause and Petition for Writ of Habeas Corpus (Response)

(Doc. 16).1   Before filing a reply, Petitioner filed a Motion to

Hold in Abeyance (Motion) (Doc. 21).       He then filed his Reply to

Respondents' Response to Order to Show Cause (Reply) (Doc. 22).

      In his Motion, Petitioner complained the state circuit court

failed to address two grounds raised in the Rule 3.850 motion and



      1
      The Court hereinafter    refers to the Exhibits (Docs. 16 & 31)
as "Ex."   Where provided,     the page numbers referenced in this
opinion are the Bates stamp    numbers at the bottom of each page of
the exhibit. Otherwise, the    page number on the particular document
will be referenced.
supplemental post conviction claims: grounds six and sixteen.            The

state court did not specifically address ground six of the post

conviction motion and ground sixteen of the supplemental claims.

Order (Doc. 27 at 1).      Petitioner asked that he be granted a stay

and abeyance so he could return to the state courts and obtain a

ruling on these grounds.           This Court granted the Motion and

directed Petitioner to move to reopen the case upon completion of

the exhaustion of his state court remedies.          Order (Doc. 27 at 2).

     Petitioner moved to reopen the case (Doc. 29).                The Court

directed the Clerk to reopen the case and directed Respondents to

file a supplemental response and allowed Petitioner to file a

supplemental   reply.      Order    (Doc.   30).     Respondents    filed   a

Supplemental      Answer   in   Response    to     Order   to   Show   Cause

(Supplemental Response) (Doc. 31) and Petitioner filed his Reply to

Respondents' Response to Order to Show Cause Order (Supplemental

Reply) (Doc. 32).

     After seeking an abeyance to return to the state circuit court

to exhaust his remedies on two grounds, and after obtaining a stay

and abeyance from this Court, Petitioner moved to dismiss his

Successive Motion for Postconviction Relief on August 2, 2018 (Doc.

21-1).   Ex. X.     The circuit court granted the motion to dismiss.

Ex. Y.




                                   - 2 -
                                 II.    CLAIMS

        Petitioner raises fifteen grounds in his Petition. He has not

sought leave to amend his Petition to add any additional claims,

and based on Petitioner's actions in the state circuit court and

this Court, he does not intend to pursue ground sixteen of his

state supplemental claims.2

        The fifteen grounds are: (1) the ineffective assistance of

counsel for failure to object to testimony that had been excluded

by the state's motion in limine; (2) the ineffective assistance of

counsel for failure to object to the prosecutor's improper use of

"circumstantial/hearsay"        [Petitioner's        statement:       "I'm    sorry",

referenced in the state's opening statement and closing arguments];

(3) the ineffective assistance of counsel for failure to properly

move for a motion for judgment of acquittal/mistrial; (4) a claim

of fundamental error based on the trial court's failure to properly

instruct    the    jury   on   the   burden     of   proof;     (5)    a   claim    of

fundamental error based on the trial court's failure to give

adequate    jury   instructions,       omitting      an   instruction        that   the

offense     Petitioner    intended      to     commit     was   theft;       (6)    the



    2
      The sixteenth claim raised in Petitioner's Supplemental Post
Conviction Claims is a claim of ineffective assistance of counsel
for failure to argue that the weight of the evidence was contrary
to law. Ex. P at 14-15. Petitioner did not present this ground in
the Petition (Doc. 1).     Thus, the Court will not address it.
Alternatively, it is due to be denied.      The record shows the
evidence was not contrary to the verdict or the law.           See
Supplemental Response at 9-10.

                                       - 3 -
ineffective assistance of counsel for failure to request special

jury instructions for possession of stolen property; (7) a claim of

fundamental error based on the trial court giving jury instructions

with missing elements; (8) the ineffective assistance of counsel

for   failure    to   investigate    the    ownership    of   the    burglarized

property; (9) the ineffective assistance of counsel for failure to

object to the jury instructions or move for a mistrial; (10) the

ineffective assistance of counsel for failure to properly impeach

the state's witness, Officer Muse; (11) the ineffective assistance

of    counsel   for   failure   to   ask    for   a   continuance;     (12)   the

ineffective assistance of counsel for failure to object to Officer

Muse's testimony regarding his observations during the chase; (13)

the ineffective assistance of counsel for failure to impeach

Officer's Muse's testimony about the bag; (14) the ineffective

assistance of counsel for failure to present argument as to why

Officer   Muse   failed   to    write   a    police   report;   and    (15)   the

ineffective assistance of counsel for failure to ask Officer Alwin

about the bag.

       Petitioner in his Reply concedes that grounds four, five, and

seven should have been raised on direct appeal.                     Reply at 10.

Thus, the Court will not address grounds four, five, and seven of

the Petition as Petitioner has conceded these grounds.                    In his

Reply, Petitioner also submits that grounds eight and nine are




                                     - 4 -
meritless, and he drops these grounds as fruitless.3            Reply at 13.

Consequently, the remaining grounds to be addressed are grounds

one, two, three, six, ten, eleven, twelve, thirteen, fourteen, and

fifteen.4

                      III.   EVIDENTIARY HEARING

     The pertinent facts are fully developed in this record or the

record otherwise precludes habeas relief; therefore, the Court is

able to "adequately assess [Petitioner's] claim[s] without further

factual development," Turner v. Crosby, 339 F.3d 1247, 1275 (11th

Cir. 2003), cert. denied, 541 U.S. 1034 (2004).             As the record

refutes the asserted factual allegations or otherwise precludes

habeas   relief,   Petitioner   is   not   entitled   to   an   evidentiary


            3
            In his Supplemental Reply, Petitioner states his
supplemental claim sixteen was addressed and he mis-read the
record, and it was actually ground nine that was not properly ruled
upon.   However, based on the record, the trial court did not
specifically address supplemental claim sixteen.          Moreover,
Petitioner did not present supplemental claim sixteen in his
federal Petition. The trial court did address ground nine of the
Rule 3.850 motion, and the court rejected this claim, finding
Petitioner failed to show counsel's performance outside the wide
range of reasonable professional assistance as any objection to the
instructions or motion for mistrial would have been fruitless. Id.
at 21-23.     Furthermore, the court found no error in the
instructions. Id. at 23.
    4
      Even assuming grounds four, five, seven, eight, and nine are
properly before the Court, Petitioner is not entitled to habeas
relief on these grounds.      The trial court denied the post
conviction motion and supplemental claims, and the First District
Court of Appeal (1st DCA) affirmed. Ex. P at 21-24; Ex. S. The
Court finds AEDPA deference is warranted. The decision of the 1st
DCA is not contrary to or an unreasonable application of Supreme
Court precedent, or based on an unreasonable determination of the
facts.

                                 - 5 -
hearing.    Schriro v. Landrigan, 550 U.S. 465, 474 (2007).   He has

not met his burden demonstrating a need for an evidentiary hearing.

Chavez v. Sec'y, Fla. Dep't of Corr., 647 F.3d 1057, 1060 (11th

Cir. 2011), cert. denied, 565 U.S. 1120 (2012).

                       IV.   STANDARD OF REVIEW

     The Antiterrorism and Effective Death Penalty Act (AEDPA)

governs a state prisoner's federal petition for habeas corpus. See

28 U.S.C. § 2254.   This statute "imposes important limitations on

the power of federal courts to overturn the judgments of state

courts in criminal cases."      Shoop v. Hill, No. 18-56, 2019 WL

113038, at * 2 (U.S. Jan. 7, 2019) (per curiam).     Significantly,

the statute "respects the authority and ability of state courts and

their dedication to the protection of constitutional rights."   Id.

In this regard, "[u]nder AEDPA, error is not enough; even clear

error is not enough."    Meders v. Warden, Ga. Diagnostic Prison,

Nos. 14-14178; 15-14734, 2019 WL 101161, at *10 (11th Cir. Jan. 4,

2019) (citing Virginia v. LeBlanc, 137 S.Ct. 1726, 1728 (2017) (per

curiam)).

     Applying the statute as amended by AEDPA, federal courts may

grant habeas relief:

            only when the adjudication of a federal
            constitutional claim "on the merits in State
            court proceedings" either "resulted in a
            decision that was contrary to, or involved an
            unreasonable    application    of,    clearly
            established Federal law, as determined by the
            Supreme Court of the United States" or
            "resulted in a decision that was based on an
            unreasonable determination of the facts in
                                 - 6 -
          light of the evidence presented in the State
          court proceeding." 28 U.S.C. § 2254(d). "This
          narrow evaluation is highly deferential, for a
          state court's determination that a claim lacks
          merit precludes federal habeas relief so long
          as fairminded jurists could disagree on the
          correctness of the state court's decision."
          Morrow v. Warden, 886 F.3d 1138, 1146–47 (11th
          Cir. 2018) (alteration adopted) (internal
          quotation marks omitted) (quoting Harrington
          v. Richter, 562 U.S. 86, 101, 131 S.Ct. 770,
          178 L.Ed.2d 624 (2011)). The decision of a
          state court is "contrary to" federal law only
          if it "contradicts the United States Supreme
          Court on a settled question of law or holds
          differently than did that Court on a set of
          materially indistinguishable facts." Cummings
          v. Sec'y for Dep't of Corr., 588 F.3d 1331,
          1355 (11th Cir. 2009) (citation and internal
          quotation marks omitted). The decision of a
          state   court   "involves    an   unreasonable
          application of federal law if it identifies
          the correct governing legal principle as
          articulated by the United States Supreme
          Court, but unreasonably applies that principle
          to the facts of the petitioner's case,
          unreasonably extends the principle to a new
          context where it should not apply, or
          unreasonably refuses to extend it to a new
          context where it should apply." Id. (citation
          and internal quotation marks omitted). "The
          question ... is not whether a federal court
          believes the state court's determination was
          correct but whether that determination was
          unreasonable—a      substantially      higher
          threshold."   Id.   (citation   and   internal
          quotation marks omitted).

Wilson v. Warden, Ga. Diagnostic Prison, 898 F.3d 1314, 1321 (11th

Cir. 2018).

     A district court is charged with reviewing the conclusions of

the state court, deferring to the state court decisions, and

granting habeas relief only if the adjudication of the claim

resulted in a decision that was contrary to, or involved an
                              - 7 -
unreasonable application of Supreme Court precedent.              "Clear error

will not suffice."       Virginia v. LeBlanc, 137 S.Ct. at 1728.             This

formidable barrier to habeas relief is very difficult to overcome

as highly deferential AEDPA deference is due, unless the petitioner

shows the state court's ruling was so lacking in justification that

there was error well understood and comprehended in existing law

beyond any possibility for fairminded disagreement.              Therefore, if

some   fairminded    jurists     could    agree   with     the   lower   court's

decision, habeas relief must be denied. Meders, 2019 WL 101161, at

*10.

       Of note, AEDPA deference is not based on the "specificity or

thoroughness" of the decision; indeed, the "no-grading-papers,

anti-flyspecking rule remains the law of the circuit."                   Meders,

2019 WL 101161, at *12.        Thus, in its review, a district court is

not obliged to "flyspeck the state court order or grade it."

Wilson v. Warden, Ga. Diagnostic Prison, 898 F.3d at 1345. Also of

note, AEDPA deference is given even if no rationale or reasoning is

provided.    Meders, 2019 WL 101161, at *12 (citing Harrington v.

Richter, 562 U.S. 86, 100 (2011)).

       In its review, the district court should afford a presumption

of   correctness    to   state   trial    and   appellate    courts'     factual

determinations.     Pope v. Sec'y for Dep't of Corr., 680 F.3d 1271,

1284 (11th Cir. 2012) (quoting Bui v. Haley, 321 F.3d 1304, 1312

(11th Cir. 2003)), cert. denied, 568 U.S. 1233 (2013).                   In this

regard,   "the   petitioner      'ha[s]   the     burden   of    rebutting   the

                                    - 8 -
presumption of correctness by clear and convincing evidence.'   28

U.S.C. § 2254(e)(1)."   Morrow v. Warden, 886 F.3d 1138, 1147 (11th

Cir. 2018), petition for cert. filed, (U.S. Oct. 19, 2018) (No. 18-

6409).

     In employing AEDPA review:

               "Deciding   whether   a   state    court's
          decision     'involved'    an     unreasonable
          application of federal law or 'was based on'
          an unreasonable determination of fact requires
          the federal habeas court to 'train its
          attention on the particular reasons—both legal
          and factual—why state courts rejected a state
          prisoner's   federal   claims.'"    Wilson   v.
          Sellers, ––– U.S. ––––, 138 S.Ct. 1188,
          1191–92, ––– L.Ed.2d –––– (2018) (quoting
          Hittson v. Chatman, ––– U.S. ––––, 135 S.Ct.
          2126, 2126, 192 L.Ed.2d 887 (2015) (Ginsberg,
          J., concurring in denial of certiorari) ). The
          Supreme Court recently held that, when the
          relevant   state   court   decision    is   not
          accompanied by a reasoned opinion explaining
          why relief was denied, "the federal court
          should 'look through' the unexplained decision
          to the last related state-court decision that
          does provide a relevant rationale" and
          "presume that the unexplained decision adopted
          the same reasoning." Id. at 1192. "[T]he State
          may rebut the presumption by showing that the
          unexplained affirmance relied or most likely
          did rely on different grounds than the lower
          state court's decision." Id.

Johnson v. Sec'y, Dep't of Corr., 737 F. App'x 438, 441 (11th Cir.

2018) (per curiam).

     If the last state court to decide a federal claim provides an

explanation for its merits-based decision in a reasoned opinion,

the district court simply reviews the specific reasons given by the

state court and defers to those reasons, if they are reasonable.

But, if no explanation is provided, for example, the opinion simply
                               - 9 -
states affirmed or denied, the district court should "look through"

the unexplained decision to the last related state-court decision

that provides relevant rationale.5 The district court presumes the

unexplained decision adopted the same reasoning as the lower court,

however, this presumption is not irrebutable, as strong evidence

may refute it. See Kernan v. Hinojosa, 136 S.Ct. 1603, 1606 (2016)

(per curiam). In an effort to rebut the presumption, the state may

attempt to show the higher state court relied or most likely relied

on   different   grounds   than   the   lower   state   court,   "such   as

alternative grounds for affirmance that were briefed or argued to

the state supreme court or obvious in the record it reviewed."

Wilson v. Sellers, 138 S.Ct. 1188, 1192 (2018) (Wilson).

                 V.   INEFFECTIVE ASSISTANCE OF COUNSEL

      To prevail on his Sixth Amendment claims, Petitioner must

satisfy the two-pronged test set forth in Strickland v. Washington,

466 U.S. 668, 688 (1984), requiring that he show both deficient

performance (counsel's representation fell below an objective

standard of reasonableness) and prejudice (there is a reasonable

probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different).        See Brewster

v. Hetzel, No. 16-16350, 2019 WL 272835, at *6 (11th Cir. Jan. 22,

2019) (stating reviewing court may begin with either of the

components).


     5
      In this case, the 1st DCA affirmed on the basis of the trial
court's order; therefore, Wilson requires that this Court look
through the 1st DCA's decisions to the trial court's opinion.
                              - 10 -
       "For a third of a century[,]" a counsel's performance has been

considered deficient only if counsel's performance is outside the

wide range of professionally competent assistance. Meders, 2019 WL

101161, at *10.     In order to obtain habeas relief, a counsel's

errors must be so great that they actually adversely effect the

defense.   In order to satisfy this prejudice prong, the reasonable

probability of a different result must be "a probability sufficient

to undermine confidence in the outcome."     Strickland, 466 U.S. at

694.

       A state court's adjudication of an ineffectiveness claim is

accorded great deference.

            "[T]he   standard    for   judging   counsel's
            representation is a most deferential one."
            Richter, - U.S. at -, 131 S.Ct. at 788. But
            "[e]stablishing    that   a    state   court's
            application of Strickland was unreasonable
            under § 2254(d) is all the more difficult. The
            standards created by Strickland and § 2254(d)
            are both highly deferential, and when the two
            apply in tandem, review is doubly so." Id.
            (citations and quotation marks omitted). "The
            question is not whether a federal court
            believes the state court's determination under
            the Strickland standard was incorrect but
            whether that determination was unreasonable -
            a substantially higher threshold." Knowles v.
            Mirzayance, 556 U.S. 111, 123, 129 S.Ct. 1411,
            1420, 173 L.Ed.2d 251 (2009) (quotation marks
            omitted). If there is "any reasonable argument
            that    counsel     satisfied     Strickland's
            deferential standard," then a federal court
            may not disturb a state-court decision denying
            the claim. Richter, - U.S. at -, 131 S.Ct. at
            788.

Hittson v. GDCP Warden, 759 F.3d 1210, 1248 (11th Cir. 2014), cert.

denied, 135 S.Ct. 2126 (2015); Knowles v. Mirzayance, 556 U.S. 111,

                                - 11 -
123 (2009).      Thus, "[i]n addition to the deference to counsel's

performance mandated by Strickland, the AEDPA adds another layer of

deference--this one to a state court's decision--when we are

considering whether to grant federal habeas relief from a state

court's decision." Rutherford v. Crosby, 385 F.3d 1300, 1309 (11th

Cir. 2004), cert. denied, 544 U.S. 982 (2005).            As a result,

"[s]urmounting Strickland's high bar is never an easy task."

Padilla v. Kentucky, 559 U.S. 356, 371 (2010).

           VI.     FINDINGS OF FACT AND CONCLUSIONS OF LAW

                             A.   Ground One

     In his first ground for habeas relief, Petitioner raises a

claim of ineffective assistance of counsel for failure to object to

testimony that had been excluded as a result of the state's motion

in limine. Petition at 4. Petitioner raised a comparable claim in

his Rule 3.850 motion in ground one.           Ex. R at 7-8.   The trial

court denied relief.      Ex. P at 19-20.      The 1st DCA affirmed per

curiam.   Ex. S.

     In ground one, Petitioner claims information from a witness

provided to Officer Muse was used to bolster the state's case

although this information should have been excluded pursuant to the

state's motion in limine.     Petition at 4.     This claim is due to be

denied.

     Factually the claim is inaccurate; the motion in limine in

question was not filed by the state. The defense filed the motion.

Ex. A at 73.     In the motion, the defense asked the trial court to

                                  - 12 -
prohibit   the   state   from   introducing   evidence   relating   to    or

testimony of the testimonial hearsay statements of Sedrick Knight,

identifying Petitioner to the police following Knight's 911 call.

Id.   The trial court granted the motion.       Id.

      What Petitioner claims happened at trial never occurred.

Petitioner states there was "testimony that the person who made the

911 call was the same person who allegedly observed Defendant

walking through the yard of the burglarized resident [sic] just

before hearing a window being broken, moments afterwards."          Ex. R

at 7.   Petitioner contends this "damning testimony" should have

been excluded.    Id.

      The record belies Petitioner's contention. The 911 caller was

never identified at trial.      In fact, during deliberation, the jury

asked the question "[w]ho made the 911 call?"         Ex. B at 189.      The

court informed the jury that the answer to that question was not in

the evidence in the case.       Id.   Upon review of the record, there

was no violation of the court's ruling on the motion in limine.          As

such, Petitioner is not entitled to relief on ground one.

      Alternatively, after due consideration, this Court concludes

Petitioner is unable to establish that the state court decision

denying this ground was contrary to or an unreasonable application

of federal law.     Additionally, this Court presumes the factual

determinations are correct, 28 U.S.C. § 2254(e)(1), and simply asks

whether the determination was unreasonable.



                                  - 13 -
      In denying relief, the trial court found the 911 caller was

never identified at trial as the same witness who identified

Petitioner.   Ex. P at 19.       The court also rejected Petitioner's

contention that the state violated the trial court's ruling on the

motion in limine. Id. at 19-20. Notably, the court recognized the

two-pronged   Strickland   standard   of     review   for   the   claims   of

ineffective assistance of counsel.         Ex. P at 18-19.    Finally, the

trial court held defense counsel cannot be found ineffective for

failure to object to a non-meritorious matter such as this. Id. at

20.

      The 1st DCA affirmed the decision of the trial court without

opinion.   Ex. S.   Pursuant to Wilson, it is assumed the 1st DCA

adopted the reasoning of the trial court in denying the Rule 3.850

motion.    The state has not attempted to rebut this presumption.

Deference under AEDPA should be given to the last adjudication on

the merits provided by the 1st DCA.

      The state court's decision is not inconsistent with Supreme

Court precedent, including Stickland and its progeny.             The state

court's adjudication of this claim is not contrary to or an

unreasonable application of Strickland, or based on an unreasonable

determination of the facts.        As such, ground one is due to be

denied.

                            B.    Ground Two

      In his second ground for habeas relief, Petitioner raises a

claim of the ineffective assistance of counsel for failure to

                                  - 14 -
object to the prosecutor's improper use of "circumstantial/hearsay"

[Petitioner's statement: "I'm sorry", referenced in the state's

opening statement and closing arguments].     Petition at 5.   This

Court will not grade or parse the trial court's decision in

rejecting this claim.    In denying ground two of the Rule 3.850

motion, the trial court held:

               Defendant's claim must fail because he
          testified during cross examination that he did
          apologize to the victim, Ms. Bridgett [sic]
          Kendall. (Ex. D, p. 135). Moreover, numerous
          officers      testified    that     Defendant
          spontaneously asked police if he could
          apologize to the victim first before he was
          Mirandized and arrested and Defendant's
          apology to the victim was heard by some of the
          officers.      (Ex. D, pp. 54, 60, 86).
          Defendant's claim fails as such a statement is
          admissible; evidence of a defendant's acts or
          statements calculated to defeat or avoid
          prosecution is admissible against him as
          showing consciousness of guilt.      Brown v.
          State, 391 So.2d 729, 730 (Fla. 3d DCA 1980);
          Walker v. State, 495 So.2d 1240, 1241 (Fla.
          5th DCA 1986). Therefore Defendant fails to
          show that his counsel's performance was
          outside   the    wide  range   of   reasonable
          professional assistance. Strickland; Lugo.
          Thus, Defendant's Ground Two is denied.

Ex. P at 20-21.   The 1st DCA affirmed.   Ex. S.

     Although the trial court found the statements were admissible

as showing consciousness of guilt, the Petitioner's apology is more

accurately described as just that, an apology. In Sutton v. State,

909 So.2d 292, 295-96 (Fla. 3d DCA 2004) (per curiam), the court

deemed the admission of a letter including an apology ("I'm sorry),

to be harmless error, particularly when defense counsel argued the


                                - 15 -
apology was that the victim suffered an unfortunate act, and the

defendant was sorry "as a human being."          Id. at 296.

     Very similar circumstances occurred in Petitioner's trial.

Testimony revealed Petitioner apologized to the victim, without

confessing the commission of the crime of burglary.             The state

referenced the apology in opening statement and closing arguments.

During   both   opening   and   closing   statements,    defense   counsel

explained Petitioner's reason for his apology.

     During     opening   statement,   defense    counsel   addressed   the

substance of Petitioner's apology:

                So after Mr. Allen fled into the woods,
           police officers coming down the street in
           response to the 911 call and the BOLO that was
           put out, they recognize him, they stop him,
           they take him into custody, bring him back to
           the house, explained to him what had happened,
           that a burglary had taken place, this was the
           place. At that point in time the light bulb
           kind of goes off in his head, oh, oh, I bet
           that stuff was just stolen from this house.

                That is when he said, "I need to tell
           that woman I'm sorry," not because he was
           sorry for breaking into her house, not because
           he was sorry for stealing her stuff, but
           because he was sorry that it had happened to
           her and he was sorry that the stuff that he
           had in his possession was the stuff that came
           from her house.

Ex. B at 24-25.

     During closing argument, defense counsel argued:

                Prosecutors have made a big deal about
           his apology to the victim of the burglary in
           this case. It is common practice that when
           you see somebody that has had something bad
           happen to them that you say you're sorry.
           When somebody dies and you apologize for their
                               - 16 -
            loss and you say       I'm sorry, you're not
            confessing because     you have killed them.
            You're saying you're    sorry because something
            bad happened to them   and because you feel bad
            for them.

                 If Mr. Allen wanted to confess, if he
            wanted to say I'm sorry for breaking into your
            house, he could have said I'm sorry for
            breaking into your house. He didn't say that.
            All five officers –- four officers who came up
            there and testified about his statements,
            including the victim herself, he didn't say
            I'm sorry for breaking into your house. He
            said I'm sorry, I apologize.

                 And he said that only after he was
            arrested and told what he was accused of
            doing. When he realized, oh, oh, the stuff
            that I just traded for that dope belonged to
            somebody else and was just stolen, he realized
            it, the light bulb went off in his head, oh,
            oh, we screwed up.      That is a plausible
            explanation. That makes sense.

Id. at 164-65.

     Petitioner's defense was that he had not burglarized the

victim's house, but he had traded crack to Zebulon for the victim's

property, and the trade was made without Petitioner having any

knowledge that the property was stolen from the victim's house.

Id. at 22-23.    Petitioner attested to this.   Id. at 123-26.   Under

these circumstances, even if there was error in the admission of

testimony by the officers and the victim concerning the apology, it

was harmless.     As such, Petitioner has failed to demonstrate

prejudice. As Petitioner has failed to satisfy the prejudice prong

of Strickland, the Court need not address the deficiency prong.

Brewster v. Hetzel, 2019 WL 272835, at *6 (citation and quotation

omitted).
                               - 17 -
     Alternatively, the state court's decision is entitled to AEDPA

deference.    As noted by the trial court, Petitioner's claim must

fail because he took the stand and testified that he apologized to

the victim.    Ex. P at 20.     On cross examination, the prosecutor

asked Petitioner what he said to Ms. Kendall.         Ex. B at 135.

Petitioner responded that he told her, "I apologize."      Id.   The

trial court found, under these circumstances, defense counsel's

performance was within the wide range of reasonably competent

assistance.   Ex. P at 20-21.

     As evidenced by opening statement, the defense strategy was

not to deny the apology, but to admit to the apology while

explaining Petitioner did not burglarize the home, but simply

traded drugs to Zebulon for items taken from the home, without

Petitioner knowing the source of those items.    In closing, defense

counsel argued the defense had provided a plausible explanation for

Petitioner being in the area and in possession of the victim's

property, and for apologizing to the victim.

     Petitioner is unable to establish the state court decision

denying this ground was contrary to or an unreasonable application

of federal law.   The record demonstrates the trial court found no

deficient performance on the part of counsel.    Petitioner appealed

the denial of his Rule 3.850 motion.      Pursuant to Wilson, it is

assumed the 1st DCA adopted the reasoning of the trial court in

denying the Rule 3.850 motion.       The state has not attempted to

rebut this presumption.   Deference under AEDPA should be given to

                                 - 18 -
the last adjudication on the merits provided by the 1st DCA.          Upon

review, the Florida court's decision is not inconsistent with

Supreme Court precedent, including Stickland and its progeny.          The

state court's adjudication of this claim is not contrary to or an

unreasonable application of Strickland, or based on an unreasonable

determination of the facts.        As such, ground two is due to be

denied.

                            C.   Ground Three

       In his third ground for post conviction relief, Petitioner

raises a claim of ineffective assistance of counsel for failure to

properly move for a motion for judgment of acquittal/mistrial.

Petition at 6.    Petitioner presented a comparable claim in ground

three of his Rule 3.850 motion.      Ex. R at 11-13.    The trial court

denied this claim of ineffective assistance of counsel.           Ex. P at

21.    The 1st DCA affirmed.     Ex. S.

       The record demonstrates the following.          After the state

rested, defense counsel moved for a judgment of acquittal.           Ex. B

at 117.    He stated the evidence was "completely circumstantial in

nature."   Id.   He argued there was an absence of witnesses or other

evidence linking Petitioner to the crime of burglary.        Id. at 117-

18.    He noted the state failed to present witnesses of the actual

events constituting burglary.       Id. at 118.   Defense counsel also

urged the court to grant the motion based on the fact that there

were   explanations   for   Petitioner's   conduct,   and   the   evidence

presented did not fit the state's theory of the crime.                Id.

                                  - 19 -
Finally, counsel urged the court to grant the motion because the

state had not disproved Petitioner's "innocent explanations[.]" Id.

The trial court denied the motion.         Id.

     After the defense rested, defense counsel renewed the motion

for a judgment of acquittal based on the state's case being based

solely on circumstantial evidence. Id. at 146-47. Defense counsel

argued   the   defense   had   presented    a    reasonable   or   plausible

hypothesis of innocence, left unrebutted by the state. Id. at 147.

The trial court denied the renewed motion.          Id.

     With respect to the claim that defense counsel's performance

was rendered deficient for failing to file a motion for mistrial,

the Court concludes defense counsel was not ineffective for failing

to move for a mistrial as there was no basis for such a motion.

"Defense counsel, of course, need not make meritless motions or

lodge futile objections."      Brewster v. Hetzel, 2019 WL 272835, at

*10 (citing Meders, 900 F.3d at 1349). To the extent Petitioner is

claiming that counsel failed to properly move for a judgment of

acquittal, the record demonstrates otherwise.             Defense counsel

sufficiently moved for a judgment of acquittal at the close of the

state's case and at the close of the defense's case.                Defense

counsel adequately supported his motion with valid and thoughtful

argument based on the theory of the defense.

     To the extent Petitioner is asserting counsel's performance

was constitutionally deficient because counsel did not include an

argument attacking the state's failure to prove the essential

                                  - 20 -
elements of the crime of burglary, Petitioner has not established

that no competent counsel would have taken the action that counsel

did take.   The failure to include the argument concerning elements

of the crime in the motion for judgment of acquittal did not take

counsel's performance outside the wide range of professionally

competent assistance.      Id. at *11.       Indeed, in this instance,

defense counsel presented other valid argument to support the

motion   for   judgment   of   acquittal.     In   light    of   the   above,

Petitioner is not entitled to habeas relief.

       In the alternative, AEDPA deference is warranted.           The trial

court found that even though defense counsel "did not phrase the

argument exactly as Defendant posits in his Motion, the argument in

support of both motions for judgment of acquittal were sufficient."

Ex. P at 21.      Moreover, the trial court determined Petitioner

failed to prove the two-pronged Strickland test.           Id.   The 1st DCA

affirmed the decision of the trial court.           Ex. S.       Pursuant to

Wilson, this Court assumes the 1st DCA adopted the reasoning of the

trial court in denying the Rule 3.850 motion.          The state has not

attempted to rebut this presumption.        Deference under AEDPA should

be given to the last adjudication on the merits provided by the 1st

DCA.

       The adjudication of the state court, the 1st DCA, resulted in

a decision that involved a reasonable application of clearly

established federal law, as determined by the United States Supreme

Court.    Therefore, Petitioner is not entitled to relief on ground

                                  - 21 -
three because the state court's decision was not contrary to

clearly established federal law, Strickland and its progeny, did

not involve an unreasonable application of clearly established

federal law, and was not based on an unreasonable determination of

the facts.     Ground three is due to be denied.

                                D.    Ground Six

        In his sixth ground for habeas relief, Petitioner raises a

claim of ineffective assistance of counsel for failure to request

special    jury    instructions      for   possession   of   stolen   property.

Petition at 9.          He raised this claim in ground six of his Rule

3.850 motion.      Ex. R at 16-17.     Petitioner urged the trial court to

find his counsel's performance deficient for not requesting an

instruction       for   possession    of   stolen   property.     Id.    at   16.

Although the trial court did not specifically address this claim,

it denied post conviction relief.              Ex. P at 28.       The 1st DCA

affirmed the decision of the trial court. Ex. S. Petitioner moved

for rehearing and noted the trial court's failure to "rule on it at

all."     Ex. T.    The 1st DCA denied rehearing.        Ex. U.   The mandate

issued on October 28, 2014.          Ex. V.

        Assuming this claim was rejected through the general denial of

the post conviction motion, the Court finds AEDPA deference is

warranted as the 1st DCA affirmed the decision of the trial court.

The adjudication of the state court resulted in a decision that

involved a reasonable application of clearly established federal

law, as determined by the United States Supreme Court.                Therefore,

                                      - 22 -
Petitioner is not entitled to relief on ground six because the

state court's decision was not contrary to clearly established

federal law, Strickland        and its progeny, did not involve an

unreasonable application of clearly established federal law, and

was not based on an unreasonable determination of the facts.

        In the alternative, the Court finds Petitioner is not entitled

to habeas relief on ground six. In the information, Petitioner was

charged with burglary of a dwelling.           It charged:     Petitioner, on

April    4,    2009,   unlawfully    entered   or   remained     in    Bridgette

Kendall's dwelling, with the intent to commit the offense of theft.

Ex. A at 12.       The court instructed the jury as to the offenses of

burglary and the lesser-included crime of trespass.              Ex. B at 174-

178.     No other lesser-included offenses were requested by either

the state or the defense.       Id. at 147-150.

        Defense counsel's performance was not deficient for failing to

request    a    jury   instruction   concerning     possession    of    property

recently stolen.       As noted by the Supreme Court of Florida,

                    In Florida, there are two standard jury
               instructions   on   possession   of   property
               recently stolen. One involves burglary, and
               the other involves theft. The burglary
               instruction was given in this case. It states:

                    Proof of unexplained possession by
                    an accused of property recently
                    stolen by means of a burglary may
                    justify a conviction of burglary
                    with intent to steal that property
                    if the circumstances of the burglary
                    and of the possession of the stolen
                    property, when considered in light
                    of all evidence in the case,
                                   - 23 -
                   convince you beyond a reasonable
                   doubt that the defendant committed
                   the burglary.

            Fla. Std. Jury Instr. (Crim.) 13.1 at 250.

Walker v. State, 896 So.2d 712, 714 (Fla. 2005).

       Although    the    use   of   jury   instructions    on     possession   of

recently stolen property are generally approved and not considered

an impermissible comment on the evidence, this type of instruction

impresses "an inference of guilty knowledge" from the fact of

possession.       Barnes v. United States, 412 U.S. 837, 843 (1973).

See Walker, 896 So.2d at 717 (quoting State v. Young, 217 So.2d

567,   570-71     (Fla.    1968))    (finding     it   "a   rule    relating    to

circumstantial evidence from which the jury has the right to infer

guilt of larceny or of breaking and entering with intent to

steal"). Therefore, defense counsel cannot be considered deficient

for failing to request this type of instruction, as "unexplained or

unsatisfactorily explained possession of property recently stolen

permits an inference that the possessor is the person who stole

it[.]" Id. at 718 (citing White v. United States, 300 A.2d 716, 718

(D.C. 1973)).

       Based on the evidence and testimony presented at trial,

defense counsel's failure to request a jury instruction that would

likely burden Petitioner with an inference of guilty knowledge is

reasonably effective assistance.               Moreover, Petitioner has not

demonstrated prejudice.          Therefore, he has failed to satisfy the


                                      - 24 -
two-pronged standard under Strickland.        Petitioner is not entitled

to habeas relief on this claim.

                               E.    Ground Ten

       In   his    tenth   ground,   Petitioner   claims   the   ineffective

assistance of counsel for failure to properly impeach the state's

witness, Officer Muse.          Petition at 13.      Petitioner raised a

comparable claim in ground ten of the Rule 3.850 motion.            Ex. R at

24-25.      The trial court denied this claim.      Ex. P at 24-25.

       Petitioner urges this Court to find his counsel performed

ineffectively.       In the supporting facts of this ground, Petitioner

provides:

                   During cross-examination of officer Muse
              about his observation while approaching the
              burglarized    residence   counsel    allowed
              assistant defense attorney to impeach Muse.
              Officer Muse was asked, "During his approach
              of the home had he seen defendant with
              anything officer Muse Stated: He saw the
              Defendant with something that looked like a
              dark colored bag.

Petition at 13.

       At trial, on direct, Officer Muse testified that as he

approached the address, he saw a black male with a dark colored

bag.   Ex. B at 31-32.      Officer Muse said the black male set the bag

down, looked over at Officer Muse, and the black male began walking

west to the neighbor's house, walking away from the victim's

residence.        Id. at 32.   Officer Muse described the bag as being

dark colored.       Id.    When asked questions concerning Petitioner's

location when Officer Muse first saw Petitioner, Officer Muse
                            - 25 -
explained that he did see Petitioner at the neighbor's porch area,

but it was right after Officer Muse saw Petitioner in the victim's

yard.    Id. at 33. Officer Muse said he did not see anybody else in

Ms. Kendall's yard.    Id. at 35.

        Officer Upton testified that when he arrived at the scene,

there was a black bag on the sidewalk leading up to the front porch

of the victim's house.    Id. at 66.    The victim, Bridgette Annette

Kunsch (formerly Kendall), testified that when she arrived at her

house, her husband's black tool bag, with some of their items in

it, was outside of the house.    Id. at 92.

        Ms. Synovia Lance, co-counsel, cross examined Officer Muse.

Ex. B at 36. On re-cross examination, Ms. Lance asked pointed

questions about Officer Muse's deposition testimony.       Id. at 47.

Officer Muse explained:

                  Well, actually, how it happened I
             remembered later, and I believe it will show
             in the deposition transcript that later I
             remembered him having a bag and setting the
             bag down and I stated that.

Id.

        Ms. Lance asked Officer Muse several questions about whether

he remembered where Petitioner dropped the bag.           Id. at 40.

Officer Muse said he could not give an exact location, but he could

provide an approximate area.    Id.    Officer Muse admitted he could

not give an exact location where Petitioner was standing when the

officer first saw Petitioner.       Id. at 41.   On re-direct, Officer

Muse said Petitioner was standing in the victim's yard, between the
                              - 26 -
residence and a gravel driveway that separates the duplex next

door.     Id. at 42.    Officer Muse's testimony placed Petitioner on

the "east side in her [the victim's] yard of that driveway that

belongs to that victim's yard."      Id.

        In denying Petitioner's tenth ground, the trial court held:

                  The record demonstrates that Officer Muse
             testified that when he received the BOLO call
             at the residence, and when he approached the
             address, he "noticed a black male . . . with a
             dark color [sic] bag. He was setting the bag
             down. He looked over at me and began walking
             west to the neighbor's house." (ex. D, pp 30-
             46). The record does not show any discrepancy
             as Defendant claims; moreover, Defendant
             contends that because Officer Muse did not
             testify as [to] the exact color of the bag
             (black, gray or light blue), his counsel was
             ineffective for failing to impeach him on that
             issue.   Defendant fails to show both prongs
             under Strickland; first, Defendant fails to
             demonstrate how counsel's performance fell
             outside the wide range of professional
             assistance, as Defendant fails to explain how
             counsel should have impeached the officer.
             Moreover, this Court finds there is no
             relevant discrepancy between a dark colored
             bag and a black, gray or light blue bag,
             especially in light of the evidence presented
             against Defendant. (Ex. D, pp. 30-114). As
             such, Ground Ten is denied.

Ex. P at 24-25.        The 1st DCA affirmed the decision of the trial

court.    Ex. S.

        Pursuant to Wilson, it is assumed the 1st DCA adopted the

reasoning of the trial court in denying the claims of ineffective

assistance of trial counsel. Deference under AEDPA should be given

to the last adjudication on the merits provided by the 1st DCA.    As

such, Petitioner's is not entitled to habeas relief.
                              - 27 -
        Given due consideration, the Florida court's decision is not

inconsistent with Supreme Court precedent.         The state court's

adjudication is not contrary to or an unreasonable application of

Strickland, or based on an unreasonable determination of the facts.

        In the alternative, the Court finds Petitioner is not entitled

to relief on this ground.      Defense counsel's performance was not

deficient for allowing co-counsel to conduct the cross examination

of Officer Muse. On cross examination, Officer Muse admitted that,

during his deposition testimony, he did not immediately remember

Petitioner having a bag when he first saw him, but later on, he

clarified his response and stated he saw Petitioner setting a bag

down.     On cross examination, Officer Muse also admitted that he

could not give an exact location as to where Petitioner was

standing when the officer first saw Petitioner.     Defense counsel's

failure to impeach Officer Muse's testimony concerning the color of

the bag does not amount to deficient performance. Officer Muse did

not testify to a particular color on direct and simply stated it

was a dark colored bag.

        Petitioner is not entitled to relief on this ground as he has

not shown deficient performance.      The cross examination was well

within the scope of permissible performance.       "The standard for

effective assistance is reasonableness, not perfection."     Brewster

v. Hetzel, 2019 WL 272835, at *10 (citations omitted).     Petitioner

has failed to establish that no competent counsel would have

conducted the cross examination as co-counsel did in this trial.
                             - 28 -
In     light   of   Petitioner's     failure    to   demonstrate     deficient

performance, this Court need not address the prejudice prong.                Id.

at *6 (citation omitted).

                              F.   Ground Eleven

       In his eleventh ground, Petitioner claims he received the

ineffective      assistance   of   counsel     for   failure   to   ask   for   a

continuance.        Petition at 15.       More particularly, Petitioner

contends Jason Snyder was ineffective for failing to ask for a

continuance to prepare for trial.         Id.

       The record shows two Assistant Public Defenders represented

Petitioner:      Jason Snyder and Synovia Lance.        Ex. B at 2; Ex. A at

110, 147.      They both represented Petitioner at trial.           Ex. B at 2.

Prior to trial, Synovia Lance filed a Motion for Continuance,

asking the trial court to grant a continuance of the trial because

depositions had not been completed.          Ex. A at 18.      At a proceeding

on January 25, 2010, Petitioner complained to the court that Mr.

Snyder had not provided Petitioner with the transcripts.                  Id. at

149.    Petitioner advised the court he did not feel ready to go to

trial without the transcripts, although Mr. Snyder said he was

ready for trial.      Id.

       Upon the court's inquiry, Mr. Snyder stated all discovery had

been completed.      Id. at 151.     The transcripts had been requested,

but were not completed.            Id. at 151-52.       He said he had not

reviewed the transcripts with his client because they were not yet

available.      Id. at 152.    The court explained to Petitioner that,
                                   - 29 -
due to budget cuts, transcripts are not ordered until the case is

going to trial.      Id.

        Petitioner requested to represent himself, and the court

conducted a Faretta inquiry. Id. at 154-163. At the conclusion of

the inquiry, Petitioner decided to have Mr. Snyder represent him.

Id. at 164.       Petitioner complained that he felt like counsel was

not doing his job.         Id.    The court responded: "[w]ell, he can't

give you those transcripts until he gets them himself."                    Id.     The

court continued the appointment of the public defender and found no

ineffectiveness in Mr. Snyder's representation.                   Id.

        The record shows Petitioner had the depositions by January 26,

2010.     Ex. B at 5.    Petitioner confirmed this fact on the record.

Id.

        Based on the record, there was no deficient performance of

counsel.      Co-counsel,        Ms.    Lance,    requested   a    continuance     to

complete the depositions.              Mr. Snyder requested the transcripts,

but he could not provide them to Petitioner prior to January 25,

2010, because they had not been completed.               The record shows they

were completed and provided to Petitioner by January 26, 2010.

        The record also demonstrates defense counsel were prepared for

trial and there was no additional need for a continuance as

discovery had been completed and depositions taken.                     Finally, the

record    shows    the   transcripts       were   completed   and       provided   to

Petitioner as soon as they were available.               Ex. B at 5.


                                        - 30 -
     A defendant is not guaranteed perfect representation, only a

reasonably competent attorney. Brewster v. Hetzel, 2019 WL 272835,

at *10 (citation omitted).       Here, defense counsel was working

within budget constraints and awaiting the transcriptions of the

depositions.     All discovery had been completed; therefore, there

was no need to seek a continuance. Defense counsel is not expected

to file meritless motions, without legal justification.            Id.

(citing Meders, 900 F.3d at 1349; Pinkney v. Sec'y, DOC, 876 F.3d

1290, 1297 (11th Cir. 2017)).

     As Petitioner failed to satisfy the first prong of Strickland,

this Court need not address the second prong.      Petitioner is not

entitled to habeas relief on this ground.

     In the alternative, the state court's decision is entitled to

AEDPA deference.     An explanation follows.   Petitioner raised his

claim of ineffective assistance of counsel in ground eleven of his

supplement to the Rule 3.850 motion.      Ex. P at 3-5.      The trial

court soundly rejected this claim on its merits:

             The record refutes this claim, as Defendant
             testified and presented his defense. (Ex. D,
             123-143).    Moreover, Defendant fails to
             explain what additional evidence or witnesses
             his attorney could have presented at trial.
             As such, this Court finds Defendant fails to
             meet the two-prong test under Strickland and
             denies Ground Eleven.

Id. at 25.

     Upon review, the record shows defense counsel was prepared for

trial.   He presented the theory of the case to the jury in opening

                                - 31 -
statement.   Petitioner took the stand and testified, offering his

explanation for having the victim's property on his person and

offering his explanation for being in the vicinity of the victim's

house.    As such, Petitioner's counsel's performance was not below

reasonably competent assistance for failing to seek a continuance

right before trial. Moreover, Petitioner has failed to satisfy the

prejudice prong of Strickland.       There is no reasonable probability

that, but for this alleged deficiency of counsel, the result of the

proceeding would have been different.

     Pursuant to Wilson, it is assumed the 1st DCA adopted the

reasoning of the trial court in denying the Rule 3.850 motion. The

state has not attempted to rebut this presumption. Deference under

AEDPA should be given to the last adjudication on the merits

provided by the 1st DCA.

     Given due consideration, the Florida court's decision is not

inconsistent with Supreme Court precedent, including Stickland and

its progeny.     The state court's adjudication of this claim is not

contrary to or an unreasonable application of Strickland, or based

on an unreasonable determination of the facts.         As such, ground

eleven is due to be denied.

                           G.   Ground Twelve

     In    his   twelfth   ground,    Petitioner   raises   a   claim   of

ineffective assistance of counsel for failure to object to Officer

Muse's testimony regarding his observations during the chase.

Petition at 16.    In the supporting facts to this claim, Petitioner
                                - 32 -
references Officer's Muse's testimony concerning his observations

that as Petitioner ran from the scene, he removed his shirt.          Id.

      Generally, Petitioner complains about discrepancies between

Officer   Muse's   deposition   testimony   and   his   trial   testimony.

Petitioner asserts that his counsel should have been prepared to

address these inconsistencies and challenge Muse's trial testimony

by objecting to it. Petitioner raised this claim in the supplement

to his Rule 3.850 motion as ground twelve.        Ex. P at 6-7.

      In his post conviction motion, Petitioner focused on the

discrepancy between Officer Muse's deposition testimony and trial

testimony, noting that Officer Muse originally stated in his

deposition testimony that Petitioner ran towards the back of a

church and began taking his clothes off, whereas at trial he said

something different. He contends this crucial trial testimony "was

outside the scope of evidence" and counsel should have objected.

Id. at 7.

      The record shows the following occurred at trial.           Officer

Muse testified: "[a]s he [Petitioner] was running, he removed his

shirt.    He went into a wooded area, and at that time before he

actually got into the wooded lot, he took his shirt off."         Ex. B at

33.   Officer Muse did not mention a church in his trial testimony.

      The arrest and booking report, authored by Officer B. K.

Alwin, simply states that Officer Muse saw Petitioner remove his

white t-shirt during the chase.     Ex. A at 2.   No mention is made of

woods or a church.
                                 - 33 -
     At trial, Officer Muse testified he watched Petitioner take

off running towards a wooded lot.         Ex. B at 33.        Officer Muse was

putting the information over the radio for the other officers in

the area.       Id.    Officer Muse attested, "at that time before

[Petitioner] actually got into the wooded lot, he took his shirt

off."    Id.     Officer Muse made no mention of a church.             At this

point, responding officers set up a perimeter, and Officer Alwin

testified, at his position at Alpha Avenue and Comanche Street, he

observed a black male riding a bicycle with blue jeans and no

shirt, riding south, being chased by two police officers.               Id. at

52-53.

     The trial court rejected Petitioner's claim as being without

merit because Officer Muse's testimony was admissible testimony

concerning flight, and any objection to the testimony would have

been fruitless.       Ex. P at 25-26.     Thus, the court concluded that

counsel's      performance   was   not   outside   of   the    wide   range   of

reasonable professional assistance.          Id. at 26.

     The trial court denied this claim of ineffective assistance of

counsel.    The 1st DCA affirmed the decision of the trial court.

Ex. S.   The Court assumes the 1st DCA adopted the reasoning of the

trial court.      This presumption has not been rebutted.

     There is a qualifying state court decision and AEDPA deference

is warranted.      The adjudication of the state court, the 1st DCA,

resulted in a decision that involved a reasonable application of


                                    - 34 -
clearly established federal law, as determined by the United States

Supreme Court.       Therefore, Petitioner is not entitled to relief on

ground twelve because the state court's decision was not contrary

to clearly established federal law, Strickland and its progeny, did

not involve an unreasonable application of clearly established

federal law, and was not based on an unreasonable determination of

the facts.     Ground twelve is due to be denied.

     Alternatively, Petitioner's counsel's performance was not

deficient    for     failing   to   object     to   Officer   Muse's    testimony

concerning     his    observations     during       the   chase.       The   minor

discrepancy     between    the      deposition      and   trial    testimony   is

insignificant and inconsequential, and Muse's testimony concerning

Petitioner's flight from the scene was certainly admissible:

             When a suspected person in any manner attempts
             to escape or evade a threatened prosecution by
             flight, concealment, resistance to lawful
             arrest, or other indications after the fact of
             a desire to evade prosecution, such fact is
             admissible,    being     relevant    to    the
             consciousness of guilt which may be inferred
             from such circumstance.

Straight v. State, 397 So.2d 903, 908 (Fla. 1981) (per curiam)

(citations omitted), cert. denied, 454 U.S. 1022 (1981).

     Moreover, Petitioner has suffered no prejudice by this alleged

deficiency of counsel.         There is no reasonable probability that,

but for counsel's alleged unprofessional errors, the result of the

proceeding would have been different. As noted by the trial court,

an objection by defense counsel to this testimony would have been

                                      - 35 -
fruitless.     Failing to satisfy either the performance or prejudice

prongs of Strickland, Petitioner is not entitled to habeas relief

on ground twelve.

                             H.   Ground Thirteen

      In his thirteenth ground for relief, Petitioner raises a claim

of the ineffective assistance of counsel for failure to impeach

Officer's Muse's testimony about the bag.                   Petition at 17.        In

particular, Petitioner points to Officer Muse's testimony on re-

cross examination that he saw something that looked like a dark

colored bag. Id. The trial record shows defense counsel did cross

examine Officer Muse about his testimony concerning the bag.                      Ex.

B at 47.

      Petitioner    raised      this    claim     in    ground    thirteen   of   his

supplement to his Rule 3.850 motion.                   Ex. P at 8-9.     The trial

court found this claim to be refuted by the record and denied

relief.    Id. at 26.     The 1st DCA affirmed.            Ex. S.

      As Petitioner failed to satisfy the performance prong of

Strickland, the Court need not reach the prejudice prong.                         The

trial court denied relief.         Pursuant to Wilson, it is assumed the

1st DCA adopted the reasoning of the trial court in denying the

Rule 3.850 motion.         This presumption has not been rebutted.

Deference under AEDPA should be given to the last adjudication on

the   merits   provided    by     the    1st     DCA.     The     decision   is   not

inconsistent with Supreme Court precedent.                       The state court's


                                        - 36 -
adjudication of this claim is not contrary to or an unreasonable

application of Supreme Court law, or based on an unreasonable

determination of the facts.           Petitioner is not entitled to habeas

relief based on this claim.            Thus, ground thirteen is due to be

denied.

                              I.    Ground Fourteen

       In   his    fourteenth      ground,   Petitioner    raises   a   claim    of

ineffective assistance of counsel for failure to present argument

as to why Officer Muse failed to write a police report.                 Petition

at 18.      Petitioner opined in the supplement to his Rule 3.850

motion that as the responding officer, Officer Muse should have

filed the police report and not left the report writing to a rookie

officer.       Ex. P at 10.

       The record shows Officer Alwin wrote the police report.                  Ex.

A at 2-3.      Officer Alwin testified that he began working with the

Jacksonville Sheriff's Office on June 2, 2008.               Ex. B at 50.       The

offense occurred on April 4, 2009.            Id. at 51.    Officer Alwin took

Petitioner into custody.             Id. at 53.       Officer Alwin searched

Petitioner.       Id.   He found items taken from the victim's house on

Petitioner's person. Id. at 54. Petitioner was placed in a patrol

car.     Id.      Petitioner spontaneously told Officer Alwin that he

wanted to apologize to the owner.                 Id.      Officer Alwin gave

Petitioner his Miranda warnings.                Id.     As to report writing,




                                       - 37 -
Officer Alwin testified that he writes about five reports per week

in the course of his duties.                  Id. at 57.

     Officer Chris Upton testified that he was the field training

officer on that date.            Id. at 62.        He testified Officer Alwin was

a recruit.     Id. at 62-63.           Officer Upton testified Petitioner was

detained and officers located the victim's items in Petitioner's

pants.      Id.     at    64-65.         On    cross    examination,       Officer    Upton

testified he was responsible for reviewing Officer Alwin's report.

Id. at 73.      Officer Upton said he would be listed as a reporting

officer   on    that      day    and     would    have       reviewed   the   report    for

accuracy.      Id. at 76, 78.

     Petitioner exhausted this ground in the state court system by

presenting     it    to    the   trial        court     as   ground     fourteen   of   the

supplement to the Rule 3.850 motion.                     Ex. P at 10-11.        The trial

court denied this claim, id. at 26-27, and the 1st DCA affirmed.

Ex. S.

     The trial court found no legal requirement that Officer Muse

write a report simply because he was the first officer to respond

to the scene.            Ex. P at 27.           Petitioner has not submitted any

evidence showing the first officer to respond to a scene must file

a report.    Here, both Officers Alwin and Upton took responsibility

for the report.          They both played a role in arresting Petitioner,

Officer     Alwin        wrote     the        report,    and     Officer      Upton     took




                                              - 38 -
responsibility as a reporting officer and the officer charged with

the duty of reviewing the report for accuracy.

     Again,     defense     counsel's       performance       cannot       be   deemed

deficient for failure to raise meritless or unsupported arguments

or motions.     Here, any objection or motion concerning the failure

of Officer Muse to file a report as the first officer on the scene

would   have    been    futile.       In   this   regard,     defense       counsel's

performance was not outside the wide range of professionally

competent assistance.        Petitioner is not entitled to habeas relief

on ground fourteen.

     Deference under AEDPA should be given to the last adjudication

on the merits provided by the 1st DCA.              Given due consideration,

its decision is not inconsistent with Supreme Court precedent,

including      Stickland    and   its       progeny.        The     state       court's

adjudication of this claim is not contrary to or an unreasonable

application      of     Strickland,        or   based    on    an      unreasonable

determination of the facts.           As such, ground fourteen is due to be

denied.

                             J.   Ground Fifteen

     In   his    fifteenth     ground,      Petitioner    raises       a    claim   of

ineffective assistance of counsel based on counsel's failure to ask

Officer Alwin about the bag.           Petition at 18.        Based on the trial

record, Officer Alwin was stationed at a perimeter, not at the

victim's house.        Ex. B at 52.    On direct examination, he testified


                                      - 39 -
that when he got to the residence, he noticed the front door was

open and there was a black bag filled with electronics and other

items in front of the house.     Id. at 56.      He said the bag was close

to the front porch, in the front yard.                 Id.     Officer Upton

testified, when he first got to the house, he observed a black bag

filled with some items, and the bag was sitting on the sidewalk

leading up to the front of the screened-in area.             Id. at 66.

     On   cross   examination   of     Officer    Upton,     defense   counsel

attempted to raise the issue that there was no mention of Officer

Muse seeing a bag when he initially saw Petitioner.               Id. at 78.

Officer Upton said: "[i]f it is not in the report, then there had

been no mention."    Id.   When defense counsel attempted to impeach

Officer Upton's testimony concerning whether Officer Muse ever

mentioned he observed a bag, the state made a hearsay objection,

and the court sustained the objection.           Id. at 79-83.

     The trial court rejected Petitioner's contention that defense

counsel should have asked Officer Alwin about what a witness said

about moving the bag to the victim's home. The court found defense

counsel attempted to impeach the testimony concerning the bag, but

the court sustained the state's objections.

     Petitioner    exhausted    this    ground    by   raising    it   in   the

supplement to his Rule 3.850 motion.         Ex. P at 12-13.       The trial

court denied this claim.        Id. at 27.        The 1st DCA per curiam

affirmed.   Ex. S.


                                 - 40 -
     Petitioner's counsel's performance was not deficient for

failing   to   ask   Officer   Alwin   about   the   bag.   Officer   Alwin

testified he saw the bag in the front of the house close to the

front porch. The absence of any testimony concerning the bag being

moved by another individual did not render counsel's performance

deficient.6 Moreover, there is no reasonable probability that, but

for counsel's alleged unprofessional errors, the result of the

proceeding would have been different.

     The state court's decision is entitled to AEDPA deference as

there is a qualifying state court decision. Pursuant to Wilson, it

is assumed the 1st DCA adopted the reasoning of the trial court in

denying the second Rule 3.850 motion.          The state has not attempted

to rebut this presumption.       Deference under AEDPA should be given

to the last adjudication on the merits provided by the 1st DCA.

Ex. S.    The Florida court's decision is not inconsistent with

Supreme Court precedent.       The state court's adjudication of this

claim is not contrary to or an unreasonable application of Supreme



    6
        Generally, the record demonstrates defense counsel did not
want any testimony on the hearsay statements or gestures of Sedrick
Knight admitted into evidence.     Ex. B at 5-7.   Defense counsel
argued she would not be able to cross examine this unavailable
witness. Id. at 6. The state told the court: "Mr. Knight is not
mentally with us." Id. The arrest report mentions Mr. Knight told
Officer Alwin he returned the bag to the front of Ms. Kendall's
house. Ex. A at 2. Again, there would have been no opportunity
for cross examination of this unavailable witness, Mr. Knight.
Defense counsel's performance was not rendered deficient by any
failure to pursue this line of questioning in the absence of the
witness Mr. Knight.

                                  - 41 -
Court law, or based on an unreasonable determination of the facts.

As such, ground fifteen, is due to be denied.

        Accordingly, it is now

        ORDERED AND ADJUDGED:

        1.   The Petition (Doc. 1) is DENIED.

        2.   This action is DISMISSED WITH PREJUDICE.

        3.   The Clerk shall enter judgment accordingly and close this

case.

        4.   If Petitioner appeals the denial of his Petition, the

Court denies a certificate of appealability.7         Because this Court

has   determined    that    a   certificate   of   appealability   is   not

warranted, the Clerk shall terminate from the pending motions

report any motion to proceed on appeal as a pauper that may be

filed in this case.        Such termination shall serve as a denial of

the motion.




      7
      This Court should issue a certificate of appealability only
if a petitioner makes "a substantial showing of the denial of a
constitutional right."    28 U.S.C. § 2253(c)(2).     To make this
substantial showing, Petitioner "must demonstrate that reasonable
jurists would find the district court's assessment of the
constitutional claims debatable or wrong," Tennard v. Dretke, 542
U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484
(2000)), or that "the issues presented were 'adequate to deserve
encouragement to proceed further,'" Miller-El v. Cockrell, 537 U.S.
322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893
n.4 (1983)).    Upon due consideration, this Court will deny a
certificate of appealability.

                                   - 42 -
     DONE AND ORDERED at Jacksonville, Florida, this 5th day of

February, 2019.




sa 1/29
c:
Rodrickas A. Allen
Counsel of Record




                            - 43 -
